office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date uil 48a conex-149455-06 the honorable dave camp u s house of representatives washington dc dear mr camp i am responding to your letter of date to the commissioner of internal revenue about tax_credits under the qualifying_advanced_coal_project program of the energy policy act of epact the tax_credits are available under sec_48a of the internal_revenue_code the code which the congress enacted as part of epact under sec_48a of the code the secretary_of_the_treasury in consultation with the secretary of energy must establish a qualifying_advanced_coal_project program for the deployment of advanced coal-based generation technologies on date we published notice_2006_24 which established the qualifying_advanced_coal_project program i am enclosing a copy of this notice we will consider a project under the qualifying_advanced_coal_project program only if the u s department of energy doe certifies the project for feasibility and consistency with energy policy goals see section dollar_figure of notice_2006_24 the evaluation criteria the doe will use is provided in appendix b of notice_2006_24 and includes the use of the by-products produced by the project if the doe certifies a project we will allocate the tax_credits according to the procedures in sec_4 of the notice i assure you we will carefully consider all applications according to these requirements i hope this information is helpful if you have any questions please contact me at ----- --------------or ---------------------at ----- ------------- enclosure sincerely william p o'shea william p o'shea associate chief_counsel passthroughs and special industries
